DETAILED ACTION
This is a final Office action addressing applicant’s response 06 October 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are cancelled.
Claim 16 is pending and examined.


Disposition of the Present Application/Vacating of Notice of Non-responsive Amendment dated 17 October 2022

Applicant timely provided a response dated 06 October 2022 (an identical response was provided 05 October 2022, however it was unsigned), to the non-final Office action dated 23 August 2022.  A subsequent entry was provided 12 October 2022, which resulted in a notice of non-responsive amendment dated 17 October 2022.  After communication with applicant, it was determined that applicant’s intent was the 06 October 2022, response was to be considered and the 12 October 2022 submission was intended as a separate continuing application.  The parties discussed options in remedying the issues.



As a result, the following is noted:
the notice of non-responsive amendment dated 17 October 2022, is vacated;
the 12 October 2022, submission is not under consideration in the present application per discussion with applicant; and
the 06 October 2022, response is under consideration.

Proposed Claim for Allowability
The following claim is drafted by the examiner and considered to distinguish patentably over the art of record in this application, and is presented to applicant for consideration: 

The below claim is amended from applicant’s claim 16.

Claim 16 (proposed amendment): An opened window mounted insert, said insert comprising: 
a. a having a first side and a second side opposite said first side, said frame having an opening extending therethrough; 
b. a frame extension connected to a first side end of said frame by an extension rod and permitting movement of said frame extension relative to said frame via said rod’s sliding in to and out of a respective hole in said first side end; 
c. a first strap extending from a lower portion of said frame and a second strap extending from a lower portion of said extension, said first strap and said second strap each forming a loop, said loops receiving a safety bar; 
d. a first shelf extending from said first side and a second shelf extending from said second side, each said shelf having a suspension cable extending from said respective shelf to a respective side of said frame; and 
e. said frame having a flange extending from an upper portion of said frame .  

Claim Rejections - 35 USC § 112
Claim rejections – 35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Below is a reproduction of applicant’s claim.  The language in bold italics did not appear in the disclosure as originally filed, and as a result, is considered new matter.

Claim 16: An opened window mounted insert, said insert comprising: 
a. a rigid, extensible frame of predetermined dimensions and shape which structurally engages opposing sash channels and sash of a common sash style window simultaneously. 
b. said frame having a large opening through which objects can traverse from indoors to outdoors and outdoors to indoors. 
c. said frame having internal voids which accommodate internal objects. 
d. said frame having a plurality of holes, grooves, and mounting points at predetermined locations which accommodate the attachment or insertion of external objects. 
e. said frame having at least one flange which structurally engages said opened window apparatus.  

Claim rejections – 35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Below is a reproduction of applicant’s claim with the examiner’s comments in bold italics.

Claim 16: An opened window mounted insert, said insert comprising: 
a. a rigid, extensible frame of predetermined dimensions and shape (indefinite as to the metes and bounds of what constitutes “predetermined dimensions and shape”) which structurally engages opposing sash channels and sash of a common sash style (indefinite as to the metes and bounds of what constitutes “common sash style” as these is an open-ended term) window simultaneously. (claims are to be in one sentence only; a “;” is applicable in this instance instead of a period)
b. said frame having a large opening (indefinite as “large” is a relative term of art) through which objects can traverse from indoors to outdoors and outdoors to indoors (indefinite as the metes and bounds of what constitutes “indoors” and “outdoors” has not been established in the claim). (claims are to be in one sentence only; a “;” is applicable in this instance instead of a period) 
c. said frame having internal voids (indefinite as to what constitutes “internal voids” as no “internal” dimension has been established so as to determine the relationship between the voids and frame) which accommodate internal objects (indefinite as to the metes and bounds of what constitutes “internal objects”). (claims are to be in one sentence only; a “;” is applicable in this instance instead of a period)
d. said frame having a plurality of holes, grooves, and mounting points at predetermined locations (“predetermined” is indefinite as to the metes and bounds of what constitutes this limitation) which accommodate the attachment or insertion of external objects (indefinite as to the metes and bounds of what constitutes “external objects”). (claims are to be in one sentence only; a “;” is applicable in this instance instead of a period)
e. said frame having at least one flange which structurally engages said opened window apparatus (“opened window apparatus” lacks antecedent basis and it is unclear if this is intended to be “opened window mounted insert”).  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Angelo (U.S. Publication 2007/0163512).  The claim is interpreted as best understood.

Below is a substantial reproduction of applicant’s claim with the examiner’s comments in bold italics. 

Claim 16: Di Angelo discloses An opened window mounted insert, said insert comprising: 
a. a rigid, extensible frame (14) of predetermined dimensions and shape which structurally engages opposing sash channels and sash (as shown in Figs. 9 and 10) of a common sash style window simultaneously (as shown). 
b. said frame having a large opening (19) through which objects can traverse from indoors to outdoors and outdoors to indoors (as shown). 
c. said frame having internal voids (formed by 20 and spaces between members 60 on the inside of the structure as shown in Fig. 4) which accommodate internal objects (these voids can “accommodate” objects as best understood). 
d. said frame having a plurality of holes (between members 60 on the exterior of the structure), grooves (receiving 86 as shown in Fig. 24), and mounting points (locations where the device connects to the wall as shown generally) at predetermined locations which accommodate the attachment or insertion of external objects (as shown and best understood). 
e. said frame having at least one flange (Fig. 30: 36) which structurally engages said opened window apparatus.  


Response to Arguments

The following addresses applicant’s remarks/arguments dated 05 October 2022.

Applicant provided no arguments regarding the prior Office action, so the examiner reserves comment at this time.
Regarding applicant’s request for constructive assistance, the examiner provided a proposed claim for allowability above.  The examiner is available for discussion as needed.

Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html
Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649